EXHIBIT 10.50
 
As of April 25, 2002
 
TO:    Purchasers of Units (each a “Lender” and collectively the “Lenders”)
consisting of $5,535,000 principal amount of 15% Senior Secured Notes of World
Wireless Communications, Inc. (the “Company”).
 
Re:    Amendment of Agreements
 
Gentlemen:
 
Reference is made to the Loan Agreement between the Lenders and the Company
dated as of May 17, 2001, as amended on August 7, 2001, effective as of May 17,
2001 (the “Agreement”), including each note issued pursuant thereto
(individually a “Note” and collectively the “Notes”) and each warrant issued
pursuant thereto (individually a “Warrant” and collectively the “Warrants”).
 
For good and valuable consideration, the adequacy and sufficiency of which is
hereby acknowledged by the Lenders, and as an additional inducement for the
Company to continue its offering of units of its preferred stock and warrants
pursuant to the Confidential Private Placement Memorandum dated January 8, 2002,
the Company and each Lender agree as follows:
 
1.    Each Note shall be amended to change the amount now appearing in Section
3(ii) thereof to “$5,535,000” with the same force and effect as if originally
set forth therein, effective as of April 25, 2002.
 
2.    Section 1.1(a) of the Loan Agreement shall be amended to read as follows,
effective as of April 25, 2002:
 
“(a)     Simultaneously with the execution and the delivery of this Agreement,
Lancer Offshore, Inc. agrees to lend to Borrower the aggregate sum of
$2,250,000, of which (i) the sum of $1,125,000 shall be paid to Borrower upon
the execution and the delivery of this Agreement and (ii) the sum of $1,125,000
shall be paid to Borrower on July 15, 2001, provided that Borrower has raised
the sum of $2,000,000 in equity from persons other than Michael Lauer and his
affiliates, including, without limitation, Lancer Offshore Inc., Lancer
Partners, L.P., and The Orbiter Fund Ltd.(such loan, together with any other
amounts loaned pursuant to this Agreement by any Lender from time to time,
including that specified in Section 1.1 (b) hereof, with the consent of the
parties hereto, up to a total sum of $5,535,000, shall be referred to
collectively as the “Loan”). The Loan shall be used solely by Borrower in the
operation of its business as determined by the President of Borrower, subject to
supervision thereof by Board of Directors of Borrower. As of April 25, 2002,
Lancer Offshore, Inc. loaned the Borrower the principal amount of $4,335,000.
The Loan shall be repaid on June 30, 2002 unless it is mandatorily converted
into shares of Borrower’s Common Stock before that date as provided in Section
1.5 hereof.”



--------------------------------------------------------------------------------

 
3.    Section 1.1(b) of the Loan Agreement shall be amended to read as follows,
effective as of April 25, 2002:
 
“(b)    On August 7, 2001 Lancer Partners L.P. agrees to lend to Borrower the
aggregate sum of $875,000, of which (i) the sum of $350,000 shall be paid to
Borrower on August 7, 2001 and (ii) the sums of $275,000 shall be paid to
Borrower on or about September 15, 2001, (but no later than September 20, 2001),
and $250,000 on or about October 15, 2001 (but no later than October 20, 2001),
or such other amount mutually agreed to by the parties hereto, provided that
Borrower has raised the sum of $1,500,000 in equity from persons other than
Michael Lauer and his affiliates, including, without limitation, Lancer Offshore
Inc., Lancer Partners, L.P., and The Orbiter Fund Ltd, on or before October 15,
2001 The Loan shall be used solely by Borrower in the operation of its business
as determined by the President of Borrower, subject to supervision thereof by
the Board of Directors of Borrower. The initial $350,000 principal amount of the
Loan shall be repaid on June 30, 2002, and the subsequent tranches of $275,000
and $250,000, or additional amounts, of the Loan if and when made shall be
repaid on June 30, 2002, unless such amounts are mandatorily converted into
shares of Borrower’s Common Stock before that date as provided in Section 1.5
hereof. As of April 25, 2002, Lancer Partners L.P. loaned the Borrower the
principal amount of $1,200,000.”
 
4.    Section 1.5 of the Loan Agreement shall be amended to read as follows,
effective as of April 25, 2002:
 
“(a)    The Loan shall be mandatorily converted into shares of the Common Stock
of Borrower at the rate of one share per each $0.05 principal amount of debt,
including interest (subject to adjustment for stock dividends, stock splits and
reverse stock splits, if any) immediately upon (i) the approval of such
conversion by Borrower’s shareholders at a meeting of shareholders held for such
purpose (among other purposes) and (ii) Borrower’s receipt of $5,535,000 in
equity from persons other than Michael Lauer and his affiliates, including,
without limitation, Lancer Offshore, Inc., Lancer Partners L.P. and The Orbiter
Fund Ltd., on or before June 30, 2002.”



--------------------------------------------------------------------------------

 
5.    The first sentence of Section 5 of Warrant Nos. T1A through T-14 shall be
amended to read as follows effective as of November 14, 2001 in the case of
Warrant Nos. T-1A through T-9 and on their respective date of issuance in the
case of Warrant Nos. T-10 through T-14:
 
“5.2    Definitions, etc.  For purposes of this Section 5 and Section 7:
 
The issuance of any warrants, options or other subscription or purchase rights
with respect to shares of Common Stock and the issuance of any securities
convertible into or exchangeable for shares of Common Stock (or the issuance of
any warrants, options or any rights with respect to such convertible or
exchangeable securities) shall be deemed an issuance at such time of such Common
Stock if the Net Consideration Per Share which may be received by the Company
for such Common Stock (as hereinafter determined) shall be less than $0.05 per
share at the time of such issuance and, except as hereinafter provided, an
adjustment in the Purchase Price and the number of shares of Common Stock
issuable upon exercise of this Warrant shall be made upon each such issuance in
the manner provided in Section 5. 1.”
 
In consideration of the foregoing, each Lender unconditionally acknowledges that
the Company is not in default under the Loan Agreement, any of the Notes or any
other agreement which is a part of the Loan Agreement.
 
Except as amended as set forth herein, the Agreement, including, without
limitation, the Amended and Restated Pledge/Security Agreement, shall continue
in full force and effect in accordance with its terms.
 
If this letter accurately sets forth our understanding, please sign your name
below and return your signed original to us immediately.
 

         
Very truly yours,
         
WORLD WIRELESS COMMUNICATIONS, INC.
         
            /s/    DAVID D. SINGER                                
                 David D. Singer
LANCER OFFSHORE, INC.
       
 
 
LANCER PARTNERS L.P.
 
                /s/    MICHAEL LAUER                                
            Michael Lauer, Manager
       
 
                /s/    MICHAEL LAUER                              
            Michael Lauer, Manager